Exhibit TSX: MAI NEWS RELEASE NASD-OTCBB: MNEAF MINERA ANDES REPORTS INCREASED NET INCOME OF $5.2 MILLION FOR THIRD QUARTER TORONTO, ONTARIO – November 16, 2009 - Minera Andes Inc. (the “Corporation” or “Minera Andes”) (TSX: MAI and US OTC: MNEAF)today reported a net income of $5.2 million ($0.02 per share) in its financial statements for the three months ended September 30, 2009, and a net income of $1.9 million for the nine months ended September 30, 2009 ($0.01 per share). All amounts in this news release are in US dollars unless otherwise noted. Our financial statements are available under the Corporation's profile at www.sedar.com. Minera Andes' share of the net income derived from Minera Santa Cruz S.A.("MSC") for the three months ended September 30, 2009 (before amortization), was $6.0 million and for the nine months ended September 30, 2009, was $8.7 million. MSC is owned 49% by Minera Andes and 51% by Hochschild Mining plc ("Hochschild").
